Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claim Objections

3.	The following claims are objected to because of the following informalities:
Claim 2 recites, “An apparatus for monitoring a power swivel system as in claim 1, in
line 1-2. For clarity and consistency, it is suggested to change “the
apparatus for monitoring a power swivel system as in claim 1,”.
Claims 3-5 recites, “An apparatus for monitoring a power swivel system as in claim 2, in line 1-2. For clarity and consistency, it is suggested to change “the apparatus for monitoring a power swivel system as in claim 2,”.
Claims 6-7 recites, “An apparatus for monitoring a power swivel system as in claim 1, in line 1-2. For clarity and consistency, it is suggested to change “the apparatus for monitoring a power swivel system as in claim 5,”.
Claim 8 recites, “An apparatus for monitoring a power swivel system as in claim 1, in line 1-2. For clarity and consistency, it is suggested to change “the apparatus for monitoring a power swivel system as in claim 1,”.
Claim 9 recites, “An apparatus for monitoring a power swivel system as in claim 9, in line 1-2. For clarity and consistency, it is suggested to change “the apparatus for monitoring a power swivel system as in claim 9,”.
Claim 10 recites, “An apparatus for monitoring a power swivel system as in claim 1, in line 1-2. For clarity and consistency, it is suggested to change “the apparatus for monitoring a power swivel system as in claim 1,”.
Claim 12 recites, “An apparatus for monitoring a power swivel system as in claim 1, in
line 1-2. For clarity and consistency, it is suggested to change “the
apparatus for monitoring a power swivel system as in claim 11,”.
Claim 13 recites, “An apparatus for monitoring a power swivel system as in claim 1, in
line 1-2. For clarity and consistency, it is suggested to change “the
apparatus for monitoring a power swivel system as in claim 12,”.
Claims 14-16 recites, “An apparatus for monitoring a power swivel system as in claim 13, in line 1-2. For clarity and consistency, it is suggested to change “the apparatus for monitoring a power swivel system as in claim 13,”.
Claim 18 recites, “A method for monitoring a power swivel system as in claim 17, in line 1-2. For clarity and consistency, it is suggested to change “the method for monitoring a power swivel system as in claim 17,”.
Claim 19 recites, “A method for monitoring a power swivel system as in claim 18, in
line 1-2. For clarity and consistency, it is suggested to change “the
method for monitoring a power swivel system as in claim 18,”.
Claim 20 recites, “A method for monitoring a power swivel system as in claim 19, in
line 1-2. For clarity and consistency, it is suggested to change “the method for monitoring a power swivel system as in claim 19,”.
        Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 9 depends upon itself.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689